Citation Nr: 0807770	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  99-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1942 until 
December 1943.  He died in August 1995, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The claims file was subsequently transferred to the RO 
in Montgomery, Alabama.

This matter was previously before the Board in May 2000, 
March 2003, September 2004, and April 2006.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2004, the appellant provided testimony at a hearing 
before a Veterans Law Judge who has since retired from the 
Board.  A letter was sent to the appellant apprising her that 
she was entitled to another hearing if she so desired.  In 
correspondence received in February 2008, the appellant 
expressed that she did want another hearing before a Veterans 
Law Judge sitting at the RO.  



Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the Montgomery, 
Alabama, RO.  The appellant should be 
apprised of the next available date for 
such a hearing, and should be informed of 
her right to have a videoconference 
hearing as an alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



